                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

KAYLA GORE; JAIME COMBS; L.G.;              )
and K.N.,                                   )
                                            )
              Plaintiffs,                   )
                                            )
       v.                                   )       No. 3:19-cv-00328
                                            )
WILLIAM BYRON LEE, in his official          )
capacity as Governor of the State of        )       Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her         )       Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the    )
Tennessee Department of Health,             )
                                            )
              Defendants.                   )


     DEFENDANTS’ NOTICE OF FILING MATERIALS IN SUPPORT OF THEIR
       RESPONSE TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT


              Defendants hereby give notice that they are filing the following attached materials

in support of their response to Plaintiffs’ motion for summary judgment:

       1.     Excerpts from transcript of the deposition of L.G.

       2.     Excerpts from transcript of the deposition of Jaime Combs.

       3.     Excerpts from transcript of the deposition of Dr. Randi C. Ettner, Ph. D.

       4.     Declaration of Dr. Anthony E. D. Trabue, M.D.

       5.     Declaration of Vanessa Lefler

       6.     Declaration of Gray Bishop

       7.     Excerpts from transcript of the deposition of Kayla Gore.

       8.     Excerpts from transcript of the deposition of Dr. Shane Sebold Taylor, M.D.




                                                1

   Case 3:19-cv-00328 Document 88 Filed 05/15/20 Page 1 of 3 PageID #: 1030
                                        Respectfully Submitted,

                                        HERBERT H. SLATERY III
                                        Attorney General and Reporter

                                        /s/ Dianna Baker Shew
                                        DIANNA BAKER SHEW BPR 012793
                                        Senior Assistant Attorney General
                                        (615) 532-1969
                                        dianna.shew@ag.tn.gov

                                        SARA E. SEDGWICK BPR 004336
                                        Senior Assistant Attorney General
                                        (615) 532-2589
                                        sara.sedgwick@ag.tn.gov
                                        P.O. Box 20207
                                        Nashville, TN 37202
                                        Counsel for the Defendants




                                   2

Case 3:19-cv-00328 Document 88 Filed 05/15/20 Page 2 of 3 PageID #: 1031
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May 2020 I filed the foregoing via the Court’s ECF
system and thereby served the following counsel:

 Gavin R. Villareal                                 John T. Winemiller (TN 021084)
 Maddy Dwertman                                     MERCHANT & GOULD
 Puneet Kohli                                       9717 Cogdill Road, Suite 101
 Samoneh Kadivar                                    Knoxville, TN 37932
 BAKER BOTTS L.L.P.                                 Phone: (865) 380-5960
 98 San Jacinto Boulevard, Suite 1500               Facsimile: (612) 332-9081
 Austin, TX 78701-4078                              JWinemiller@merchantgould.com
 Phone: (512) 322-2500
 Facsimile: (512) 322-2501                          Sasha Buchert
 gavin.villareal@bakerbotts.com                     LAMBDA LEGAL DEFENSE AND EDUCATION
 maddy.dwertman@bakerbotts.com                      FUND, INC.
 puneet.kohli@bakerbotts.com                        1776 K Street NW, Suite 722
 samoneh.kadivar@bakerbotts.com                     Washington, DC 20006
                                                    Telephone: (202) 804-6245
                                                    sbuchert@lambdalegal.org
 Brandt Thomas Roessler
 BAKER BOTTS L.L.P.                                 Omar Gonzalez-Pagan
 30 Rockefeller Plaza                               LAMBDA LEGAL DEFENSE AND EDUCATION
 New York, NY 10112-4498                            FUND, INC.
 Phone (212) 408-2500                               120 Wall Street, 19th Floor
 Facsimile: (212) 408-2501                          New York, NY 10005-3919
 brandt.roessler@bakerbotts.com                     Telephone: (212) 809-8585
                                                    Facsimile: (212) 809-0055
                                                    ogonzalez-pagan@lambdalegal.org

 Kathryn S. Christopherson                          Tara L. Borelli
 BAKER BOTTS L.L.P.                                 LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200           FUND, INC.
 Palo Alto, CA 94304-1007                           730 Peachtree Street NE, Suite 640
 Phone: (650) 739-7500                              Atlanta, GA 30318-1210
 Facsimile: (650) 739-7699                          Telephone: (404) 897-1880
 kathryn.christopherson@bakerbotts.com              Facsimile: (404) 897-1884
                                                    tborelli@lambdalegal.org




                                                    /s/ Dianna Baker Shew
                                                    Dianna Baker Shew




                                                3

   Case 3:19-cv-00328 Document 88 Filed 05/15/20 Page 3 of 3 PageID #: 1032
